Title: To James Madison from Francis Kinloch, 7 December 1814
From: Kinloch, Francis
To: Madison, James


        
          Dear Sir
          Charleston dec: 7th. [1814]
        
        I beg leave to trouble you with the inclosed to the Secretary of War—it is from my Son, to the obtaining of whose commission in the first instance you were so good as to contribute, & whose attachment to the profession you will, I am sure, be pleasd to know: his object is, looking beyond the war, to remain in the army, & he thinks it may promote his views to make a tender of his services thus early: independently of that gratification which every well educated young man must feel in devoting himself to his Country, at such a period as this, my son is from other circumstances very much attachd to the Army, it has been to him the Source of health, & consequently of happiness, his whole time & attention are given to such of the duties of it, as fall to his share, & his studies have no other object but to render him capable of filling in time the more important offices, to which he may fairly look forward.
        I flatter myself you will be so good as to have the inclosed, the purport of which has been explained, delivered as addressed, & I dare hope it will have the advantage of your recommendation. I remain, dear Sir, with the greatest respect & Esteem—your’s
        
          Francis Kinloch
        
      